On original hearing I agreed to the disposition made and Judge Lane's opinion then handed down; on rehearing, though still adhering to the conclusion that a reversal should be had, I became convinced that we erred in so far as we held that the 80 acres in question became abandoned, as a matter of law, by reason of the transaction to which the deed of August 8, 1917, to Miller related, and that the entire question concerning abandonment, as appellants contended on rehearing, was an issue of fact that should have been submitted to the jury; accordingly, I dissented at the refusal to sustain appellants' motion so insisting, but agreed to the overruling of that of the appellee which invoked an affirmance.
Since the whole matter has now been certified to the Supreme Court, I feel that an elaboration of these views is unnecessary.